DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rizki Akbar et al. ("Parallel-Plate Slot Array Antenna for Deployable SAR Antenna onboard Small Satellite," IEEE Trans on Antennas and Propagation, Vol. 64, No. 5, May 2016, made of record in IDS dated 18 March 2020), hereinafter known as Rizki, in view of Mizutani et al. (U.S. Patent Application No. 20180309179), hereinafter known as Mizutani.
Regarding claim 1, Rizki teaches (Fig. 1) an antenna panel (slot array antenna on a panel, see Fig. 1); one input terminal (Antenna input, Fig. 2) through which a high-frequency signal is input; and a feeding circuit (waveguide feeder, see Fig. 2) which distributes the high-frequency signal input to the input terminal to a plurality of antenna elements provided on the antenna panel (see Fig. 2).
Rizki does not teach further details regarding the feeding circuit.

It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the feeding circuit of Mizutani in the antenna apparatus of Rizki because ([0102]) “the in-phase corporate-feed circuit can be formed in a space smaller than that in which an in-phase corporate-feed circuit having a circuit configuration of tournament type is formed, and downsizing of the circuit size can be achieved.”
Regarding claim 2, Rizki as modified teaches the limitations of claim 1, and Mizutani further teaches (Fig. 1) wherein the combining circuit is installed at least at a center in a direction in which the plurality of antenna elements are arranged (see Fig. 1, 13b arranged at the center).
Therefore, for the reasons stated in response to claim 1, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the feeding circuit of Mizutani in the antenna apparatus of Rizki.
Regarding claims 3 and 4, Mizutani further teaches (Figs. 1-2) the antenna panel includes at least a first antenna panel and a second antenna panel adjacent to each other (see Fig. 1), each of a first path in the first antenna panel and a second path in the second antenna panel is a path using a waveguide (see Fig. 2), the first antenna panel and the second antenna panel are connected to be deployable and stowable using a choke flange and a cover flange (p. 2, para. 6), a position at which the high-frequency signal is divided into the first path in the first antenna panel and the second path in the second antenna panel is a position at a predetermined distance from a middle point of a feed point .
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896